DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2021 has been entered.
Drawings
The drawings are objected to because some of the boxes in Figures 16-20D include speckles that impede the clear reading of the reference characters.  The reference characters are the numbers 1-33 appearing in the boxes and in the specification at table 21 in paragraph 0502 in the published application and referring to the phone numbers.
The drawings are objected to because lead lines are missing in Figures 8 and 10-12.  See 37 C.F.R. 1.84 (q).  The reference characters are the numbers 1-22 appearing in the boxes or near the black dots and in the specification in several tables, for example, tables 1, 10, and 13 in paragraphs 0180, 0373, and 0378 in the published application and referring to phone IDs.
The drawings are objected to because underlining is missing from reference characters in Figures 4-6, 14A-14D, and 16-20D.  See 37 C.F.R. 1.84 (q).  The reference characters of Figures 4-6 are the numbers 1-22 appearing in the boxes or near the black dots and in the specification in several tables, for example, tables 1, 10, and 13 in paragraphs 0180, 0373, and 0378 in the .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action.  The objection to the drawings will not be held in abeyance.

Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted.  Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of 
The patent or application file contains at least one drawing executed in color.  Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied.  See 37 CFR 1.84(b)(2).
It is noted that Applicant has filed a petition to accept color drawings, but since the petition has not yet been granted, the notice is included again.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 82-101 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had 

Also regarding claims 82 and 94, the limitation, "evaluating respective relative locations within the area of the mobile devices based on the normalized signal strength values, wherein the evaluating comprises weighing a measure of inaccuracy for the respective relative locations based on the normalized signal strength values", on lines 13-15 of claims 82 and 94, introduces new matter because the specification of the present application fails to disclose, suggest, or otherwise support this limitation.  Applicant’s specification does not use the wording “inaccuracy” or “inaccuracies”, but does refer to errors and Applicant’s specification does not use the wording “weighing”, but does refer to “weighting”.  Weighting is mentioned in only three places in Applicant’s specification, at paragraphs 0436, 0453, and 0489 of the published application.  None of those paragraphs disclose evaluating relative locations by weighting errors for the relative locations based on normalized signal strength values.  Paragraph 0453 is the paragraph that discloses elements closest to Applicant’s claim wording and does mention weighting errors based on location, but not based on normalized signal strength values.

Also regarding claims 82 and 94, the limitation, "determining a sequence of the mobile devices based on the respective relative locations and the measure of inaccuracy for the respective relative locations", on lines 22 and 23 of claim 82 and lines 23 and 24 of claim 94, introduces new matter because the specification of the present application fails to disclose, suggest, or otherwise support this limitation.  Applicant fails to point out support in the original specification for the newly added limitation.  Applicant’s published application at paragraph 0094 discloses “the relative position can be used to estimate or predict an order in which the 

Regarding claim 84, the limitation, “wherein the group does not include a beacon”, introduces new matter because the specification of the present application fails to disclose, suggest, or otherwise support this limitation.  Applicant fails to point out support in the original specification for the newly added limitation.  Although Applicant’s specification mentions a beacon many times, it does not appear to disclose anywhere that a group does not include a beacon.

Claims 83, 85-93, and 95-101 are also rejected by virtue of their dependency on claims 82 and 94.
Potential Allowable Subject Matter
Claims 82-101 would be potentially allowable if support can be shown for the claim limitations noted above to overcome the rejections under 35 U.S.C. 112(a) set forth in this Office Action.  It is noted that some of the limitations that make the claims potentially allowable are the same limitations which are not supported by Applicant’s specification and removal of those limitations would likely result in a prior art rejection.

The following is an Examiner’s statement of reasons for potential allowance: 
Considering claims 82 and 94, the best prior art found during the prosecution of the present application, Chintalapudi et al. (U.S. Patent No. 8,077,090 B1), Jabara (U.S. Patent 
Claims 83-93 and 95-101 are also potentially allowed by virtue of their dependency on claims 82 and 94.
Response to Arguments
Applicant's arguments filed 8/16/2021 have been fully considered but they are not persuasive.
On page 9 in the Remarks, Applicant argues that the limitation in claims 82 and 94, "evaluating respective relative locations within the area of the mobile devices based on the normalized signal strength values, wherein the evaluating comprises weighing a measure of inaccuracy for the respective relative locations based on the normalized signal strength values" is supported by the Specification as disclosed in at least the combination of paragraphs [0450]-[0453] of the published application (20190173594).  In particular, paragraph [0450] discloses "[t]he wireless location method 1300 performs location coordinate evaluation of nodes using the 
Although Applicant’s specification discloses “evaluating respective relative locations within the area of the mobile devices based on the normalized signal strength values”, Applicant’s specification does not disclose “wherein the evaluating comprises weighing a measure of inaccuracy for the respective relative locations based on the normalized signal strength values.”  Firstly, Applicant’s specification does not disclose any “weighing” which is a different concept that “weighting”.  Even assuming that Applicant intended to include “weighting” instead of “weighing” in the claim wording, Applicant’s specification only discloses that the weighting relates to distances the nodes are apart and does not disclose the weighting related to normalized signal strength values (“RSSI values” in Applicant’s specification).  Furthermore, it also appears from the paragraphs cited by Applicant that the weighting related to the distances the nodes are apart occurs after the evaluation of respective relative locations, not as a part of the evaluation of respective relative locations since the SOM performs the evaluation and the output of the SOM is compared to known positions to generate errors, which are weighted based on their distances apart.
Also on page 9 in the Remarks, Applicant argues that the limitation in claims 82-101, "determining a sequence of the mobile devices based on the respective relative locations and the measure of inaccuracy for the respective relative locations" is supported by at least the 
The paragraphs cited by Applicant do not disclose that the sequence of the mobile devices is determined based on the measure of inaccuracy (“errors” in Applicant’s specification) for the respective relative locations.
On page 10 in the Remarks, Applicant argues that the limitation in claim 84, "wherein the group does not include a beacon" is supported by the Specification as disclosed in at least paragraph [0426] of the published application.  In particular, paragraph [0426] discloses "[t]his relative positioning can be employed with other resources to achieve absolute position, which may comprise: ...  [r]elative position localization without use of any external hardware 
The paragraph cited by Applicant does not disclose that a group (of a plurality of mobile devices for which measurements are received) does not include a beacon.
Consequently, in view of the above reasons and having addressed each of Applicant’s arguments, the previous rejection is maintained and made FINAL by the Examiner.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office Action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

 Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642